DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This a response to Applicant’s amendment filed on 08 November 2021, wherein: 
Claims 1, 5, 6, 10, 12, 14, 15, 17, and 18 are amended.
Claims 4, 7, and 20 are previously presented.
Claims 2 and 19 are original.
Claims 21-27 are new.
Claims 3, 8, 9, 11, 13, and 16 are canceled.
Claims 1, 2, 4-7, 10, 12, 14, 15, and 17-27 are pending.

Information Disclosure Statement
The information disclosure statement filed 08 November 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the list of non-patent references contains either one or more non-compliances with format requirements.  According to § 1.98(b)(5):
“Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.”
identification of relevant pages of each publication ensures that the Office was informed of the specific portion to be considered, especially for voluminous works, and that it has received all identified pages.  Moreover, in the case of voluminous works such as books and websites, failure to cite relevant pages or webpages presents a boundless search.  Specific references to particular contents within these works by page number or similar indices are suggested.
The lack of explicit relevant page numbers in the first non-patent literature document, Baron-Cohen, that sets forth subject matter relevant to the claimed invention provides a boundless search.  
Accordingly, due to the voluminous length of the total number of pages accompanying the documents listed in the submission, only a cursory review of the references could be performed by the Examiner.  

Claim Objections
Claims 10, 14, 15, and 17-20 objected to because of the following informalities:  
Claim 10 recites “the first scene of the social story”.  While parent claim 1 only recites that the first scene is of the first social story, claim 1 recites a first social story and a second social story.  Similarly, independent claim 14 recites “a first scene of the social story” as well as a first social story and a second social story.  Therefore, it is recommended to explicitly identify each social story recited in the claims as either the first social story or second social story to aid clarity.  
Claim 14
Dependent claims 15 and 17-20 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(b) not included in this action can be found in a prior Office action.

Claims 1, 2, 4-7, 10, 12, 14, 15, and 17-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding claims 1, 14, 21, 23, and 25-27, it is unclear what constitutes a complexity setting for the first social story, and subsequently all of the dependent limitations that rely on the determined complexity setting.  In particular, while the originally filed disclosure identifies several settings (see para. 65-68 of the originally filed specification), it is silent regarding any complexity setting, let alone a complexity setting for a social story.  Additionally, the disclosure does not link a complexity setting to controlling one of audio, text, or navigation of scenes for the first story as claimed in dependent claim 27.  Furthermore, the disclosure is silent regarding a computing device performing any determining function.  For instance, para. 63 of the originally filed specification recites the programmer (a human) “determines which settings of the templates are visible to the user or supervising adult (e.g., able to modified by the user or supervising adult) and which settings are not visible.  The programmer also determines the initial settings for the template. For example, the programmer may determine that color should be removed from the new story to prevent the users from simply making a color association 

Further regarding claims 1 and 14, it is unclear how the graphical video marker (GVM) performs the function of further prompting the individual to interact with the character.  In particular, the graphical video marker is merely described in the originally filed disclosure as a halo or highlighting of a character as an indicator that the character is having a thought or experiencing emotion based on the presented story.  See, for example, at least para. 44, 45, and 82.  While the specification of provisional application 62/464,278 recites the standalone statement “Perspective Taking (PT) and Theory of Mind (ToM) commands include responses to GVM prompts as well as answers to End of Scene and End of Story Reinforcers” next to Fig. 2 in pg. 3, it is recited without any context or further description and appears to be a typo where the term “GVM” should be “Related Audio Prompt (RAP)”.  The only actual use of the active term “prompting” is with respect to the “Related Audio Prompt (RAP)” which describes “how the character with the GVM is feeling or a thought, emotion, feeling, etc. the character is experiencing based on the displayed situation.”  See para. 45 of the instant specification.  A 

Further regarding claims 1 and 14, it is unclear how a singular received answer is “indicative of progress of the individual in recognizing the perspective”.  In particular, one of ordinary skill in the art would not understand how a singular data point is indicative of progress as a singular data point does not have any other data to be compared against to indicate movement in any direction.  Dependent claims 2, 4-7, 10, 12, 15, and 17-27 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claim 2, it is unclear how the graphical video marker is a colored halo around the avatar when the graphical video marker corresponds to a character and indicates that the character has a perspective associated with the first situation.  As identified in claim 1, the avatar represents the individual and the character is distinct from the avatar.  The disclosure does not aid clarification because while it does disclose the graphical video marker as a colored halo around an avatar representing the character (see, for example, at least para. 45 and 82), it is silent regarding the claimed embodiment of the graphical video marker being a colored halo around the avatar that is representing the individual.  Thus, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, claim 2 is construed as similar to related claim 18 which identifies that the graphical video marker is a colored halo around the character.

Regarding claim 21, the preamble recites the “system of claim 1”.  However, claim 1 is directed to a method.  Therefore, one of ordinary skill in the art would not be apprised of the 

The text of those sections of Title 35, U.S. Code 112(a) not included in this action can be found in a prior Office action.

Claims 1, 2, 4-7, 10, 12, 14, 15, and 17-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1 and 14, the originally filed disclosure is silent regarding the newly claimed limitation “identifying, by the first computing device, a first social story for the individual, the first social story depicting a first situation for teaching the individual perspective taking for the first situation”.  As this is claimed as a computer-implemented function, the necessary hardware and software must be sufficiently disclosed.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to 

Regarding claims 1, 14, 21, 23, and 25-27, the originally filed disclosure is silent regarding the new and amended claim limitations “determining, for the individual, by the first computing device, a complexity setting for the first social story”, “displaying, on a display pane, a first scene of the first social story in accordance with the complexity setting determined for the individual”, “playing, by a speaker, an audio file, in accordance with the complexity setting determined for the individual”, “playing on the speaker, in accordance with the complexity setting determined for the individual”, and “wherein the question is based on the complexity setting determined for the individual” of claims 1 and 14, “wherein the plurality of possible answers is based on the complexity setting determined for the individual” of claim 21, “wherein the complexity setting includes criterion for advancing to a next scene of the first social story” of claim 23, “storing the complexity setting in a profile generated for the individual, retrieving the complexity setting from the profile in response to identifying the second social story; and presenting the social story according to the complexity setting in the profile” of claim 25, “outputting a recommendation for configuring the complexity setting” of claim 26, and “wherein the complexity setting controls one of audio, text, or navigation of scenes for the first social story” of claim 27.  As these are claimed as computer-implemented functions, the necessary hardware and software must be sufficiently disclosed.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the 

Further regarding claims 1 and 14, the originally filed disclosure is silent regarding the new limitation “the graphical video marker for further prompting the individual to interact with the avatar”.  In particular, the graphical video marker is merely described in the originally filed disclosure as a halo or highlighting of a character as an indicator that the character is having a thought or experiencing emotion based on the presented story.  See, for example, at least para. 44, 45, and 82.  While the specification of provisional application 62/464,278 recites the standalone statement “Perspective Taking (PT) and Theory of Mind (ToM) commands include responses to GVM prompts as well as answers to End of Scene and End of Story Reinforcers” next to Fig. 2 in pg. 3, it is recited without any context or further description and appears to be a typo where the term “GVM” should be “Related Audio Prompt (RAP)”.  The only actual use of the term “prompting” is the “Related Audio Prompt (RAP)” which describes “how the character with the GVM is feeling or a thought, emotion, feeling, etc. the character is experiencing based on the displayed situation.”  See para. 45.  A passive indicator is particularly different from an active function of prompting.  Thus, claiming that a graphical video marker performs the active function of prompting is new matter.  Dependent claims 2, 4-7, 10, 12, 15, and 17-27 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claim 22, the originally filed disclosure is silent regarding the new limitation “ranking a plurality of different types of perspectives, wherein the ranking is indicative of a success in learning each of the different types of perspectives by the individual, wherein the second social story is selected based on the ranking”.  As this is claimed as a computer-implemented function, the necessary hardware and software must be sufficiently disclosed.  

Regarding claim 24, the disclosure fails to provide sufficient written description for “detecting a particular behavior by the individual; and transmitting a message to the second computing device based on the detecting, wherein the command from the remote user is in response to the message”.  In particular, while para. 61 of the specification recites that the 

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.

Claims 1, 2, 4-7, 10, 12, 14, 15, and 17-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
The instant claims are directed to a method and a product which fall under the four statutory categories (STEP 1: YES).
However, the independent claims recite generating an avatar representing the individual; identifying a first social story for the individual, the first social story depicting a first situation for teaching the individual perspective taking for the first situation; determining, for the individual, a 
MPEP 2106.04(d).  Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs do not require the use of a particular machine, nor do they result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a first computing device (claims 1 and 14), a display panel (claims 1 and 14), a speaker (claims 1 and 14), a graphical video marker (claims 1 and 14), a second computing device (claims 1 and 14), a data communications network (claims 1 and 14), a memory (claims 6 and 14), a processor (claims 14 and 15), a plurality of devices (claim 14), an input device (claim 14), a second device (claim 14), identifying the devices are each connected to a remote server via the Internet (claim 17) is not sufficient to impart patentability to the method performed by the apparatus.  Although the majority of the claims recite computer components for performing at least some of the Alice Corp. Pty Ltd. v. CLS Bank Int’l, 573 US 208, 224-26 (2014).  The claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  Claims 1 and 14 merely recite that the intended use of the method and system is to treat an individual on the autism spectrum, but only recite the steps of a social emotional learning (SEL) lesson.  Thus, the steps of the method at best provide a generalized approach and do not effect a particular treatment, let alone any actual treatment of a cognitive disorder.  Specifically, the claims merely recite an approach to teaching a SEL lesson to a student.  Beyond the field of use statements identified in the preamble of each of the independent claims, the claims do not provide any indication of how the lesson is tailored to “an individual on an autism spectrum” and/or that it provides a verifiable treatment that is distinct from merely a lesson that is taught to a student.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any 
The claim does not include additional elements that is sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05.  Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
As identified in Step 2A, Prong 2, the claims do not provide a particular machine or improvement thereof, nor effect a particular treatment.  Also as addressed in Step 2A, Prong 2, above, the process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  This is evidenced by at least Fig. 2 which illustrates the components as stock images.  Further evidence is provided by the specification.  See, for example, at least para. 40, 41, 54, 58, 60-64, and 94.  For instance, para. 94 identifies that the claimed invention may be implemented utilizing any suitable hardware, firmware, software, and/or combination thereof.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, this also evidences that the components are attempt to link the abstract idea to a particular technological environment, but does not result in an improvement to Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  For instance, the graphical video marker being a halo/highlighting feature is a particularly common feature in visual displays for directing attention and providing clues.  For example, Best1 identifies that “one or more areas 25 of the LCD screen may blink or change color or brightness or otherwise highlight or indicate areas of possible interest to player 10.”   Additionally, claims 1 and 14 merely recite that the intended use of the method and system is to treat an individual on the autism spectrum, but only recite the steps of a social emotional learning (SEL) lesson.  Thus, the steps of the method at best provide a generalized approach and do not effect a particular treatment, let alone any actual treatment of a cognitive disorder.  Specifically, the claims merely recite an approach to teaching a SEL lesson to a student.  Beyond the field of use statements identified in the preamble of each of the independent claims, the claims do not provide any indication of how the lesson is tailored to “an individual on an autism spectrum” and/or that it provides a verifiable treatment that is distinct from merely a lesson that is taught to a student.  Thus, this merely indicates a field of use in which to apply a judicial exception similar to both Mayo Collaborative Servs. V. Prometheus Labs. Inc. (566 U.S. 66, 78, 101 U.S.P.Q.2d 1961, 1968 (2012)) and Bilski (561 U.S. at 595, 95 USPQ2d at 1010) identified as Examples (i) and (ii) in MPEP 2106.05(h).  None of the hardware offer a meaningful limitation beyond, at best, generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Viewed as a whole, the additional claim elements do not provide a meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claim amounts to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claim is rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-7, 10, 12, 14, 15, and 17-27 are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie (US 2012/0308970) in view of Lokuge et al. (2014/0234816, hereinafter referred to as Lokuge), Fable2, and Giant Bomb3.

Regarding claim 1, Gillespie teaches a method of treating an individual on an autism spectrum by using multimedia (Gillespie, para. 6 and 7 identify several developmental issues and conditions that are addressed by Gillespie, including autism), the method comprising:
generating, by a first computing device, an avatar representing the individual (Gillespie, para. 82, “Both targeted users and parents or assisting users have the option to interact with the system community via a self-designed avatar.”); 
identifying, by the first computing device, a first social story for the individual, the first social story depicting a first situation (Gillespie, para. 57, “Targeted users are given scenarios to identify proper social behaviors and in the event they are correct, they earn extra system rewards. (See the reward section for more details on how this feature works).”); 
determining, for the individual, by the first computing device, a complexity setting for the first social story (Gillespie, para. 66, “For each subject being studied by the target user, the assisting user may be allowed to further assign a level of difficulty”);
administering, by the first computing device, a first lesson (the social behavior lesson being “perspective taking” is identified as obvious below), including:
displaying, on a display panel, a first scene of the social story, the social story in accordance with the complexity setting determined for the individual, wherein the first scene displays the avatar incorporated into the first social story (Gillespie, para. 82, “Both targeted users and parents or assisting users have the option to interact with the system community via a self-designed avatar.”); 
displaying, on the display panel, a graphical video marker corresponding to the character in the first scene (Gillespie, para. 112, “highlight or display an assisting user icon to remind targeted user (or alert the assisting user) if there is something they need from their assisting user for the assignment, as merely a few examples.”); 
displaying, on the display panel, a question associated with the first situation (Gillespie, para. 89, “the targeted user may choose an inappropriate response when presented with a social behavior scenario, which results in the targeted user hurting another targeted user's feeling.”  Para. 136, “The targeted user is placed in a situation to which they must react. In each case, the scenario has multiple options that , wherein the question is based on the complexity setting determined for the individual (Gillespie, para. 65, “For each subject being studied by the targeted user, the assisting user may be allowed to further assign a level of difficulty”.  As the subject is assigned a level of difficulty, the questions within the assignment will necessarily be set at that difficulty level.); 
receiving, from the individual, an answer to the question (Gillespie, para. 143, “the system may be configured to allow a targeted user to demonstrate honesty through responses to scenarios with multiple choices, with varying levels of reward based on the qualitative response (e.g., poorer to better to best responses for a given scenario).”  Each response to scenarios with multiple choices is construed as a selection of one of the plurality of possible answers.);
receiving a command from a second computing device over a data communications network (Gillespie, Fig. 1 and 22 illustrate that the devices are each connected to a remote server via a network/cloud. Para. 42, “various networking technologies (e.g., Internet, etc.)”; para. 75, “The first level may be an Administrator level.  In this level, one assisting user serves as the administrator for the system.”  One of ordinary skill in the art would understand that the computing devices of the system receive commands from the computing device of a remote administrator over a data communications network to operate the system.); and 
controlling, by the first computing device, presentation of the first social story on the display panel based on the command (Gillespie, para. 75, “The first level may be an Administrator level.  In this level, one assisting user serves as the administrator for the system.”  One of ordinary skill in the art would understand that the ;
tracking progress of the individual in recognizing the perspective (Gillespie, Fig. 3 illustrates displaying a targeted user’s success or reward progression over a time frame.  Para. 149, “track and monitor their desired behavior change for their targeted user”); and
administering a second lesson (the social behavior lesson being “perspective taking” is identified as obvious below) via a second social story based on the individual recognizing the perspective (“recognizing the perspective” is construed as “achieving the lesson goal”, thus Gillespie teaches this at least at para. 141, “a targeted user advances to a next level (i.e., ‘LEVEL TWO’) when targeted user's accumulated number of Credit earned is equal to some predetermined amount.”  Para. 143, “targeted user may advance to a next level (e.g., "LEVEL FOUR") when the targeted user's accumulated number of dollars earned equals a third predetermined amount.”).

Gillespie does not explicitly teach that the first situation, a first lesson, and a second lesson are for teaching the individual perspective taking.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the first situation in Gillespie to be for teaching the individual perspective taking for the first situation, a first lesson, and a second lesson because Gillespie teaches that the targeted user is presented with age-appropriate character-building scenarios dealing with the four system values of honesty, integrity, charity, and empathy.  See Gillespie in at least para. 136.  One of ordinary skill in the art would understand that perspective taking is a key element of these four system values and empathy, in particular, as well as a proper social behavior.  Thus, teaching perspective taking is   

Gillespie does not explicitly teach the graphical video marker for indicating that the character has a perspective associated with the first situation, the graphical video marker for further prompting the individual to interact with the character.
However, in a related art, Fable teaches the graphical video marker for indicating that the character has a perspective associated with the first situation, the graphical video marker for further prompting the individual to interact with the character (Fable, pg. 1, “Talk to the people marked on your MAP with a GREEN DOT.  They have something interesting to say, and will highlight GREEN when you approach them.  Press ”A” to talk to a highlighted person.”, pg. 2 illustrates an avatar highlighted as described in pg. 1.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the intended use of a graphical video marker for representing that the character has a perspective associated with the first situation and prompting the individual to interact with the character in Gillespie because it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987).  Regardless, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the intended use of a graphical video marker for representing that the character has a perspective associated with the first situation and for further prompting the individual to interact with the character of Fable into Gillespie because highlighted non-player characters (NPCs) are old and well-known (The popular video game, Fable, was released in 2006 and is merely one of several that highlighted characters.  Additionally, “NPCs were made popular in the 70’s with the creation of Dungeon and Dragons.”  

Gillespie does not explicitly teach playing, by a speaker, an audio file, in accordance with the complexity setting determined for the individual, describing the first situation encountered in the first scene and playing, on the speaker, in accordance with the complexity setting determined for the individual, a related audio prompt in response to interaction by the individual with the character, the related audio prompt describing the perspective of the character to the first situation.
However, in a related art, Lokuge teaches playing, by a speaker, an audio file, in accordance with the complexity setting determined for the individual, describing the first situation encountered in the first scene and playing, on the speaker, in accordance with the complexity setting determined for the individual, a related audio prompt in response to interaction by the individual with the character, the related audio prompt describing the perspective of the character to the first situation (Lokuge, para. 38, “The presentation can include playing audio clips that can include dialogue between the characters in the education scenario or narratives explaining the background, the sequence of events, and an outcome of the scenario.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the audio scene description of Lokuge in the scenarios of Gillespie because it is merely providing an automated means of what is traditionally performed verbally by a therapist working with a patient or a teacher working with a student.  Thus, it is merely combining prior art elements according to known methods to yield predictable results.


However, in a related art, Lokuge teaches that the question is for testing whether the individual has recognized the perspective of the character to the first situation and wherein the answer is indicative of progress of the individual in recognizing the perspective (Lokuge, para. 31, “The user is asked to select one or more feelings 240 from the list of feelings 240 that the user thinks the characters in the education scenario 220 may possess in response to the situation played.”  Para. 32, “The disclosed application can provide feedback to the user about the user's selection of feeling, and suggest other feelings that the characters may have in the situation. The purpose of this step is to help the user to think from other people's points of views, and also broaden the user's scope to take into account the different feeling that could occur due to the different backgrounds of the characters in the situation.”  Para. 33, “the child user is asked directly about what she or he would do in such a situation, which may enable the child user to brainstorm action and develop ‘empathy’ by putting himself or herself into the ‘shoes’ of the characters in the education scenario 220.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the explicit testing of whether the individual has recognized the perspective of the character to the situation of Lokuge in the scenarios of Gillespie because both Gillespie and Lokuge teach testing the individual on social behaviors, but Lokuge is merely specifically identifying the social behavior of perspective taking.  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

While Gillespie teaches the second social story depicting a second situation different from the first situation (Gillespie, para. 87, “During the journey, the system may be configured to 
However, in a related art, Lokuge teaches that the second social story depicting a second situation different from the first situation for teaching a second perspective would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because Lokuge teaches the social story depicting a situation for teaching a perspective (Lokuge, para. 33, “referring to FIG. 2H, the child user is then presented a list of choices about the actions 250 that the child character(s) should take in the real life situation simulated. One or more of these choices can be considered to be the "good choice". Students make their selection and the teacher or parent is provided with an expert guidance for each selection. The student may pick choice A, as indicated by the circle around A in FIG. 2H. In some embodiments, the child user is asked directly about what she or he would do in such a situation, which may enable the child user to brainstorm action and develop "empathy" by putting himself or herself into the "shoes" of the characters in the education scenario 220.”) that multiple social stories depicting multiple situations teaching different perspectives (Lokuge, para. 25, “These education scenarios cover a broad range of social emotional competencies such as Friendship, Conflict, and Negotiation etc. The education scenarios are what children encounter in their daily life at school, home and community.  The student interacts with the education scenario by evaluating their feelings, choosing appropriate responses and builds reasoning to support their response. The student can also discuss consequences of an action to get a deep understanding of the competency. Students most importantly learn the language to enable appropriate communication for each education scenario. Through this interactive process student internalize SEL concepts and build a framework to respond to social emotional situations.” para. 26, “a child may have displayed specific social emotional behaviors that  store children's EQ learning history, teacher and parent feedback, and developmental growth path forward.  The intelligent module 63 can analyze the choices selected by the children as input to recommend next situation study”).

Regarding claim 2, Gillespie teaches the method of claim 1, wherein the graphical video marker is a colored halo around the avatar (A colored halo is inherent in Gillespie since “highlighting” necessarily requires a color. A highlight is construed as a halo.).

Regarding claim 3, Gillespie teaches the method of claim 2, wherein the colored halo is orange or yellow (Gillespie, para. 101, “e.g., to become highlighted in YELLOW, as merely one example”).

Regarding claim 4, Gillespie teaches the method of claim 1 and the method of claim 8, wherein the second story includes a second scene, the second scene comprising the avatar (Gillespie, para. 87, “During the journey, the system may be configured to allow the avatar to encounter multiple characters over time and/or after completed tasks that may help or hinder the avatar's journey to improved behavior performance.”  Encountering multiple characters over time and/or after completed tasks is construed as multiple stories with multiple scenes.  Thus, Gillespie also teaches the second story includes a second scene, the second scene comprising the avatar. Para. 141, “In another aspect, a targeted user advances to a next level (i.e., ‘LEVEL TWO’) when targeted user's accumulated number of Credit earned is equal to some predetermined amount.”).

Regarding claim 5, Gillespie teaches the method of claim 1, wherein the first scene comprises a plurality of avatars, one of the avatars mimicking physical characteristics of the individual (Gillespie, para. 80, Students may interact with the system product through a personalized avatar (i.e., a user's representation of him/her in a picture icon) and encounter multiple characters on as improved school performance or changed behaviors are engendered.”  The personalized avatar is construed as an avatar that mimics physical characteristics of the individual.).

Regarding claim 6, Gillespie teaches the method of claim 1, further comprising recording, in a memory, a selection by the individual of the possible answers (Gillespie, para. 55, “Application may allow users to enter and track assigned tasks, due dates for tasks, and activities on a smart device and share the information with the assisting users (e.g., assisting users or guardians).”).

Regarding claim 7, Gillespie teaches the method of claim 6, further comprising replaying, on the display panel, the selection of the possible answers (Gillespie, para. 88 examples this with “In another example, the targeted user may choose an inappropriate response when presented with a social behavior scenario, which results in the targeted user hurting another targeted user's feeling.”).

Regarding claim 10, Gillespie in view of Lokuge teaches the method of claim 1, further comprising concurrently displaying, on the first computing device and the second computing device, the first scene of the social story (Gillespie, para. 55, “The system allows the assisting user to see the targeted user's school workload and extracurricular activities as well as send information to the targeted user. The system notifies both the targeted user and assisting user about assignment status, if the targeted user is overextended or when .

Regarding claim 12, Gillespie in view of Lokuge teaches the method of claim 9, further comprising concurrently playing, on the first and second computing device, the audio file describing the first scene (As identified in the rejection of independent claim 1 above, Lokuge, para. 38, “The presentation can include playing audio clips that can include dialogue between the characters in the education scenario or narratives explaining the background, the sequence of events, and an outcome of the scenario.”  Further in para. 38, “An education scenario can be started by a student, a teacher, a parent, a counselor, et al. An interactive multi-media simulation of a real life situation is presented to a child user or other users.”).

Regarding claim 14, Gillespie teaches a system for treating an individual on an autism spectrum by using multimedia (Gillespie, para. 6 and 7 identify several developmental issues and conditions that are addressed by Gillespie, including autism), the system comprising a plurality of devices in communication with each other (Gillespie, Fig. 1 and 22 illustrate a plurality of electronic devices in communication with each other), a first device of the plurality of the devices comprising:
a processor (Gillespie, Fig. 22, Processor/Processing 2206, Cloud/Network 2202 also includes Processing); 
a speaker connected to the processor (Gillespie, para. 37, “The presently disclosed apparatus and methods provide, in one example, applications that are configured to run on computers, smart devices, mobile devices, and similar computing device”; para. 55, “This product will leverage to the greatest extent possible all of the user experience features available on iPhone and iPad, as examples, or that of any other type of device being supported”; and ; 
a display panel connected to the processor and configured to display an image (Gillespie, para. 80 describes this limitation); 
an input device connected to the processor and configured to receive an input (Gillespie, para. 55, “Targeted users may enter tasks (e.g., schoolwork assignments) into the system via a targeted user interface, assisted by a visual and graphical user interface complete with icons that minimize the amount of typing, plus auto correction and auto word suggestion features. This product will leverage to the greatest extent possible all of the user experience features available on iPhone and iPad, as examples, or that of any other type of device being supported.  In particular, the Application may allow users to enter and track assigned tasks, due dates for tasks, and activities on a smart device and share the information with the assisting users (e.g., assisting users or guardians).” Para. 102, “The system application may be configured to incorporate as many usability features as possible from the iPhone, iPad, and Android operating systems, including icons for entering assignments, autocorrect, and auto-suggest for entering text.”); and 
a memory connected to the processor (Gillespie, Fig. 22, Memory 2208, Cloud/Network 2202 also includes Database/memory), wherein the memory stores instructions that, when executed by the processor, causes the processor to: 
generate an avatar representing the individual (Gillespie, para. 82, “Both targeted users and parents or assisting users have the option to interact with the system community via a self-designed avatar.”); 
identify a first social story for the individual, the first social story depicting a first situation (Gillespie, para. 57, “Targeted users are given scenarios to identify ; 
determine, for the individual, a complexity setting for the first social story (Gillespie, para. 66, “For each subject being studied by the target user, the assisting user may be allowed to further assign a level of difficulty”);
administer a first lesson (the social behavior lesson being “perspective taking” is identified as obvious below), wherein the instructions that cause the processor to administer the first lesson include instructions that cause the processor to:
display a first scene of the social story on the display panel in accordance with the complexity setting determined for the individual, wherein the first scene displays the avatar incorporated into the first social story (Gillespie, para. 82, “Both targeted users and parents or assisting users have the option to interact with the system community via a self-designed avatar.”); 
display a graphical video marker corresponding to the character in the first scene, on the display panel, (Gillespie, para. 112, “highlight or display an assisting user icon to remind targeted user (or alert the assisting user) if there is something they need from their assisting user for the assignment, as merely a few examples.”); 
display a question associated with the first situation (Gillespie, para. 89, “the targeted user may choose an inappropriate response when presented with a social behavior scenario, which results in the targeted user hurting another targeted user's feeling.”  Para. 136, “The targeted user is placed in a situation to which they must react. In each case, the scenario has multiple options that the targeted user can consider. Each response option has different reward amounts based on how well the response demonstrates the value highlighted. The , wherein the question is based on the complexity setting determined for the individual (Gillespie, para. 65, “For each subject being studied by the targeted user, the assisting user may be allowed to further assign a level of difficulty”.  As the subject is assigned a level of difficulty, the questions within the assignment will necessarily be set at that difficulty level.); 
receive, from the individual, an answer to the question (Gillespie, para. 143, “the system may be configured to allow a targeted user to demonstrate honesty through responses to scenarios with multiple choices, with varying levels of reward based on the qualitative response (e.g., poorer to better to best responses for a given scenario).”  Each response to scenarios with multiple choices is construed as a selection of one of the plurality of possible answers.);
receive a command from a second device of the plurality of devices over a data communications network (Gillespie, Fig. 1 and 22 illustrate that the devices are each connected to a remote server via a network/cloud. Para. 42, “various networking technologies (e.g., Internet, etc.)”; para. 75, “The first level may be an Administrator level.  In this level, one assisting user serves as the administrator for the system.”  One of ordinary skill in the art would understand that the computing devices of the system receive commands from the computing device of a remote administrator over a data communications network to operate the system.); and 
control presentation of the first social story on the display panel based on the command (Gillespie, para. 75, “The first level may be an Administrator level.  In this level, one assisting user serves as the administrator ;
track progress of the individual in recognizing the perspective (Gillespie, Fig. 3 illustrates displaying a targeted user’s success or reward progression over a time frame.  Para. 149, “track and monitor their desired behavior change for their targeted user”); and
administer a second lesson (the social behavior lesson being “perspective taking” is identified as obvious below) via a second social story based on the individual recognizing the perspective (“recognizing the perspective” is construed as “achieving the lesson goal”, thus Gillespie teaches this at least at para. 141, “a targeted user advances to a next level (i.e., ‘LEVEL TWO’) when targeted user's accumulated number of Credit earned is equal to some predetermined amount.”  Para. 143, “targeted user may advance to a next level (e.g., "LEVEL FOUR") when the targeted user's accumulated number of dollars earned equals a third predetermined amount.”).

Gillespie does not explicitly teach that the first situation, a first lesson, and a second lesson are for teaching the individual perspective taking.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the first situation in Gillespie to be for teaching the individual perspective taking for the first situation, a first lesson, and a second lesson because Gillespie teaches that the targeted user is presented with age-appropriate character-building scenarios dealing with the four system values of honesty, integrity, charity, and empathy.  See Gillespie in at least para. 136.  One of ordinary skill in the art would understand that perspective taking is a key element of these four system values and   

Gillespie does not explicitly teach the graphical video marker for indicating that the character has a perspective associated with the first situation, the graphical video marker for further prompting the individual to interact with the character.
However, in a related art, Fable teaches the graphical video marker for indicating that the character has a perspective associated with the first situation, the graphical video marker for further prompting the individual to interact with the character (Fable, pg. 1, “Talk to the people marked on your MAP with a GREEN DOT.  They have something interesting to say, and will highlight GREEN when you approach them.  Press ”A” to talk to a highlighted person.”, pg. 2 illustrates an avatar highlighted as described in pg. 1.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the intended use of a graphical video marker for representing that the character has a perspective associated with the first situation and prompting the individual to interact with the character in Gillespie because it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987).  Regardless, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the intended use of a graphical video marker for representing that the character has a perspective associated with the first situation and for further prompting the individual to interact with the character of Fable into Gillespie because highlighted non-player characters (NPCs) are old and well-known (The popular video game, Fable, was released in 2006 and is merely one of several that highlighted characters.  

Gillespie does not explicitly teach play an audio file, in accordance with the complexity setting determined for the individual, on the speaker, the audio file describing the first situation encountered in the first scene and play a related audio prompt, in accordance with the complexity setting determined for the individual, on the speaker, in response to interaction by the individual with the character, the related audio prompt describing the perspective of the character to the first situation.
However, in a related art, Lokuge teaches play an audio file, in accordance with the complexity setting determined for the individual, on the speaker, the audio file describing the first situation encountered in the first scene and play a related audio prompt, on the speaker, in accordance with the complexity setting determined for the individual, on the speaker, in response to interaction by the individual with the character, the related audio prompt describing the perspective of the character to the first situation (Lokuge, para. 38, “The presentation can include playing audio clips that can include dialogue between the characters in the education scenario or narratives explaining the background, the sequence of events, and an outcome of the scenario.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the audio scene description of Lokuge in the scenarios of Gillespie because it is merely providing an automated means of what is traditionally performed verbally by a therapist working with a patient or a teacher working with a student.  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Gillespie does not explicitly teach that the question is for testing whether the individual has recognized the perspective of the character to the first situation and wherein the answer is indicative of progress of the individual in recognizing the perspective.
However, in a related art, Lokuge teaches that the question is for testing whether the individual has recognized the perspective of the character to the first situation and wherein the answer is indicative of progress of the individual in recognizing the perspective (Lokuge, para. 31, “The user is asked to select one or more feelings 240 from the list of feelings 240 that the user thinks the characters in the education scenario 220 may possess in response to the situation played.”  Para. 32, “The disclosed application can provide feedback to the user about the user's selection of feeling, and suggest other feelings that the characters may have in the situation. The purpose of this step is to help the user to think from other people's points of views, and also broaden the user's scope to take into account the different feeling that could occur due to the different backgrounds of the characters in the situation.”  Para. 33, “the child user is asked directly about what she or he would do in such a situation, which may enable the child user to brainstorm action and develop ‘empathy’ by putting himself or herself into the ‘shoes’ of the characters in the education scenario 220.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the explicit testing of whether the individual has recognized the perspective of the character to the situation of Lokuge in the scenarios of Gillespie because both Gillespie and Lokuge teach testing the individual on social behaviors, but Lokuge is merely specifically identifying the social behavior of perspective taking.  Thus, it is merely combining prior art elements according to known methods to yield predictable results.


However, in a related art, Lokuge teaches that the second social story depicting a second situation different from the first situation for teaching a second perspective would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because Lokuge teaches the social story depicting a situation for teaching a perspective (Lokuge, para. 33, “referring to FIG. 2H, the child user is then presented a list of choices about the actions 250 that the child character(s) should take in the real life situation simulated. One or more of these choices can be considered to be the "good choice". Students make their selection and the teacher or parent is provided with an expert guidance for each selection. The student may pick choice A, as indicated by the circle around A in FIG. 2H. In some embodiments, the child user is asked directly about what she or he would do in such a situation, which may enable the child user to brainstorm action and develop "empathy" by putting himself or herself into the "shoes" of the characters in the education scenario 220.”) that multiple social stories depicting multiple situations teaching different perspectives (Lokuge, para. 25, “These education scenarios cover a broad range of social emotional competencies such as Friendship, Conflict, and Negotiation etc. The education scenarios are what children encounter in their daily life at school, home and community.  The student interacts with the education scenario by evaluating their feelings, choosing appropriate responses and builds reasoning to support their response. The student can also discuss consequences of an action to get a deep understanding of the competency. Students most importantly learn the language to enable appropriate communication for each education scenario. Through this interactive  store children's EQ learning history, teacher and parent feedback, and developmental growth path forward.  The intelligent module 63 can analyze the choices selected by the children as input to recommend next situation study”).

Gillespie does not explicitly teach the graphical video marker for indicating that the person represented by the avatar has a perspective associated with the situation, the graphical video marker for further prompting the individual to interact with the avatar.
However, in a related art, Fable teaches the graphical video marker for indicating that the person represented by the avatar has a perspective associated with the situation, the graphical video marker for further prompting the individual to interact with the avatar (Fable, pg. 1, “Talk to the people marked on your MAP with a GREEN DOT.  They have something interesting to say, and will highlight GREEN when you approach them.  Press ”A” to talk to a highlighted person.”, pg. 2 illustrates an avatar highlighted as described in pg. 1.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the intended use of a graphical video marker for representing that the avatar has a perspective associated with the situation and prompting the individual to interact with the avatar in Gillespie because it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987).  Regardless, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the 
Gillespie does not explicitly teach play an audio file on the speaker, the audio file describing a situation encountered in the first scene and play a related audio prompt, on the speaker, in response to interaction by the individual with the avatar, the related audio prompt describing the perspective represented by the avatar.
However, in a related art, Lokuge teaches play an audio file on the speaker, the audio file describing a situation encountered in the first scene and play a related audio prompt, on the speaker, in response to interaction by the individual with the avatar, the related audio prompt describing the perspective represented by the avatar (Lokuge, para. 38, “The presentation can include playing audio clips that can include dialogue between the characters in the education scenario or narratives explaining the background, the sequence of events, and an outcome of the scenario.”).
It would have been obvious to a person having ordinary skill in the art to include the audio scene description and prompting of Lokuge in the scenarios of Gillespie because it is merely providing an automated means of what is traditionally performed verbally by a therapist working with a patient or a teacher working with a student.  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 15, Gillespie in view of Lokuge teaches the system of claim 14, wherein the interaction with the character via the first device causes the processor of the first device to communicate with a processor of the second device (Gillespie, para. 112, “highlight or display an assisting user icon to remind targeted user (or alert the assisting user) if there is something they need from their assisting user for the assignment, as merely a few examples.” Alert the assisting user is construed as interaction with the character via the first device causes the processor of the first device to communicate with a processor of the second device.).

Regarding claim 17, Gillespie in view of Lokuge teaches the system of claim 14, wherein the devices are each connected to a remote server via the Internet (Gillespie, Fig. 1 and 22 illustrate that the devices are each connected to a remote server via a network/cloud. Para. 42, “various networking technologies (e.g., Internet, etc.)”).

Regarding claim 18, Gillespie in view of Lokuge teaches the system of claim 14, wherein the graphical video marker is a colored halo around the character (A colored halo is inherent in Gillespie since “highlighting” necessarily requires a color. A highlight is construed as a halo.).

Regarding claim 19, Gillespie in view of Lokuge teaches the system of claim 18, wherein the processor is configured to detect an input corresponding to the graphical video marker (Gillespie, para. 112, “highlight or display an assisting user icon to remind targeted user (or alert the assisting user) if there is something they need from their assisting user for the assignment, as merely a few examples.” Alert the assisting user is construed as selecting the highlighted avatar, thus detecting an input corresponding to the graphical video marker.).

Regarding claim 20, Gillespie teaches the system of claim 14, wherein the memory is configured to store inputs via corresponding one of the devices (Gillespie, para. 55, “Application may allow users to enter and track assigned tasks, due dates for tasks, and activities on a smart device and share the information with the assisting users (e.g., assisting users or guardians).”).

Regarding claim 21, Gillespie teaches the [method] of claim 1 further comprising:
displaying a plurality of possible answers for selection by the individual, wherein the plurality of possible answers is based on the complexity setting determined for the individual (Gillespie, para. 143, "the system may be configured to allow a targeted user to demonstrate honesty through responses to scenarios with multiple choices, with varying levels of reward based on the qualitative response (e.g., poorer to better to best responses for a given scenario).").

Regarding claim 22, Gillespie teaches the method of claim 1.
Gillespie does not explicitly teach ranking a plurality of different types of perspectives wherein the ranking is indicative of success in learning each of the different types of perspectives by the individual, wherein the second social story is selected based on the ranking.
However, in a related art, Lokuge teaches ranking a plurality of different types of perspectives wherein the ranking is indicative of success in learning each of the different types of perspectives by the individual (Lokuge, para. 42, “The disclosed system (the intelligent module 63 in FIG. 1) assesses the child user's competencies in social emotional skills based on the inputs from the child user during the presentation of the education scenarios (step 490). The inputs include the selections by the child user on the feelings and actions, including the sequence of the selections. Importantly, the input from the child also includes results of the , wherein the second social story is selected based on the ranking (Lokuge, para. 43, “If a child is falling behind in certain social emotional competencies or an entire category of competencies, the disclosed system (i.e. the intelligence module) can produce guidance to the child user to specifically view one or more education scenarios in the categories in which the child is deficient. The new assignments can thus depend on the gap between the current level of social emotional skills and the goal for a child user.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the social emotional competencies assessment and ranking of Lokuge in the behavior modification of Gillespie because they are both involved in behavior modification and Lokuge is expressly identifying learning needs to focus the behavior modification to where it is needed.  Therefore, it is merely the use of a known technique to improve similar methods in the same way.

Regarding claim 23, Gillespie teaches the method of claim 1, wherein the complexity setting includes a criterion for advancing to a next scene of the first social story (Gillespie, para. 141, "a targeted user advances to a next level (i.e., 'LEVEL TWO') when targeted user's accumulated number of Credit earned is equal to some predetermined amount." Para. 143, "targeted user may advance to a next level (e.g., "LEVEL FOUR") when the targeted user's accumulated number of dollars earned equals a third predetermined amount.").

Regarding claim 24, Gillespie teaches the method of claim 1, wherein the controlling presentation of the first social story includes:
detecting a particular behavior by the individual (Gillespie, para. 149, “track and monitor their desired behavior change for their targeted user”; para. 151, “The presently disclosed system also provides means to track the behaviors on a daily basis and aggregate reward points per day, week, month, or year.”); and
transmitting a message to the second computing device based on the detecting, wherein the command from the remote user is in response to the message (Gillespie, para. 151, “Every time assisting users wishes to reward their targeted user, the assisting users simply select the "Add Reward" icon upon which occurrence the assisting user may select the reward and value to be given.  As described before, assisting users will be able to customize a unique reward system for each targeted user (See FIGS. 16-20). Multiple template types targeting different behavior changes will be provided. Assisting users are encouraged to use both reward systems to obtain desired behavior or behavioral change in their targeted users.”).

Regarding claim 25, Gillespie teaches the method of claim 1 further comprising:
storing the complexity setting in a profile generated for the individual (Gillespie, para. 66 in describing an aspect of the “Targeted User Profile”, “For each subject being studied by the targeted user, the assisting user may be allowed to further assign a level of difficulty”.  In other words, the assisting user assigns a level of difficulty for each subject being studied by the targeted user within the Targeted User Profile.);
retrieving the complexity setting from the profile in response to identifying the second social story (Gillespie, para. 59, “For the targeted user, the profile is used to assess assignment difficulty”).
Gillespie does not explicitly teach presenting the second social story according to the complexity setting in the profile.
presenting the second social story according to the complexity setting in the profile since each subject being studied by the targeted user is assigned a difficulty as identified above and Gillespie further teaches that the “system may be configured to automatically create a project plan based on… the level of difficulty of the subject (as indicated in the targeted user’s profile)”.

Regarding claim 26, Gillespie teaches the method of claim 1.
Gillespie does not explicitly teach outputting a recommendation for configuring the complexity setting.
However, it would have been obvious to a person having ordinary skill in the art for Gillespie to include outputting a recommendation for configuring the complexity setting because Gillespie teaches aiding the assisting the users with recommendations for motivating and rewarding the targeted user (See, for example, at least para. 149-150 of Gillespie) as well as a “Get Help” icon that may be displayed and selected at any time, which upon selection “a message or the ‘Encouraging’ character may be configured to display examples of grade-appropriate project plans, study guides, etc. based on the type of assignment identified by the targeted user.”  See para. 117 of Gillespie.  Thus, as Gillespie teaches related recommendation outputs at para. 149-150 and provides examples of grade-appropriate project plans, study guides, etc. based on the type of assignment, it would merely be the use of a known technique to improve a similar process in the same way.

Regarding claim 27, Gillespie teaches the method of claim 1.
Gillespie does not explicitly teach wherein the complexity setting controls one of audio, text, or navigation of scenes for the first social story.
.  


Response to Arguments
Applicant’s arguments, filed 08 November 2021, with respect to the objections to the claims have been fully considered.  The amendments to claims 1, 8, and 14 obviate these objections.  Therefore, these objections have been withdrawn.  However, the amendments to the claims necessitate new objections.

Applicant’s arguments, filed 08 November 2021, with respect to the rejection of claim under 35 USC 112(b) have been fully considered.  The canceling of claim 16 renders this rejection moot.  Therefore, this rejection has been withdrawn.  

Applicant's remaining arguments filed 08 November 2021 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments against the rejection of the claims under 35 USC 112(a) and 112(b), Applicant asserts that a graphical video marker (GVM) performing the active function of prompting is not new matter because provisional application 62/464,278 expressly makes reference to “GVM prompts”.  Applicant also asserts that given this support in the provisional application, a person of skill in the art would be fully apprised of the metes and bounds of this claim element. 


Regarding Applicant’s arguments against the rejection of claim 16 under 35 USC 101, Applicant asserts that the claims contain limitations that cannot be practically performed in the human mind, and examples the claimed graphical video marker.
Examiner respectfully disagrees.  A graphical video marker is addressed as an additional element under Step 2A, Prong 2 to not integrate the judicial exception into a practical application and under Step 2B to not add significantly more.  Furthermore, prompting the individual to interact with the character is at least identified under Step 2A, Prong 1 to be part of the reciting of a certain method of organizing human activity.  As identified in MPEP 2106.04, claims may recite multiple judicial exceptions as well as a single judicial exception.  Therefore, Applicant’s argument is not persuasive.
Vanda and Classen, in that the alleged abstract idea is practically applied to treat a medical condition, namely a neurodevelopmental deficiency in autistic individuals that hinders the practice of Theory of Mind (ToM).
Examiner respectfully disagrees.  In particular, the claims at issue in Vanda were found patent eligible because they practically applied a law of nature to more safely treat the patients with the pharmaceutical drug, iloperidone, thereby reducing the patient’s risk of QTc prolongation.  Similarly, the claims at issue in Classen were found patent eligible because they recite an immunization step that integrates an abstract idea into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases.  These are considered to be particular prophylaxis limitations that practically apply a law of nature and an abstract idea, respectively.  See MPEP 2106.04(d)(2).  In contrast, as identified in the rejection above, the claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. Claims 1 and 14 merely recite that the intended use of the method and system is to treat an individual on the autism spectrum. Thus, the steps of the method at best provide a generalized approach and do not effect a particular treatment, let alone any actual treatment of a cognitive disorder.  Specifically, the claims merely recite an approach to teaching a social emotional learning (SEL) lesson to a student.  (Bolded for emphasis).  Beyond the field of use statements identified in the preamble of each of the independent claims, the claims do not provide any indication of how the lesson is tailored to "an individual on the autism spectrum" and/or that it provides a verifiable treatment that is distinct from merely a lesson that is taught to a student.
Applicant then asserts that the Declarations filed 08 November 2021 identify that a neurodevelopmental deficiency in autistic individuals that hinders the practice of Theory of Mind 
Examiner respectfully disagrees.  While the claims do recite teaching perspective taking (a common role-playing lesson in teaching social behavior), the claims are silent regarding any treatment for a neurodevelopmental deficiency, let alone a particular treatment for a particular neurodevelopmental deficiency in autistic individuals.  It is further noted that while teaching Theory of Mind is not actually claimed (only teaching perspective taking is claimed), an inability to practice ToM is a symptom of a neurodevelopmental deficiency, not the neurodevelopmental deficiency itself.  While this is known to one of ordinary skill of the art, it is further evidenced by at least the Harris Declaration which repeatedly identifies that ToM is taught to an individual (“teaching ToM”, “ToM teaching”, “ToM teaching methodology” in at least pg. 3 of the Harris Declaration) further indicating that it is a teachable skill, not a treatment for a neurodevelopmental deficiency.  Furthermore, the cited Declarations merely emphasize the true nature of the claimed invention, which are mere instructions to implement the judicial exception on a computer which the Courts have repeatedly identified as neither integrating a judicial exception into a practical application nor adding significantly more to the judicial exception.  The Declarations are further not persuasive as they merely provide conclusory statements without substantive support for the instant claims.  At best, the claims merely provide for a computer-implemented educational role-playing game using traditional role-playing game features such as avatars and highlighting important characters that the user’s avatar should seek out.  Additionally, the rejection above identifies that the halo/highlighting feature is evidenced as well-known, conventional, and routine.  Again, claims 1 and 14 merely recite that the intended use of the method and system is to treat an individual on the autism spectrum.  Thus, the steps of the method at best provide a generalized approach and do not effect a particular treatment, let alone any actual treatment of a cognitive disorder. Specifically, the claims merely recite an 
Applicant follows with asserting that the claims recite elements that limit the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Examiner respectfully disagrees.  As identified above, merely reciting a field of use statement in the preamble is insufficient.  The claims do not provide any indication of how the lesson is tailored to "an individual on the autism spectrum" and/or that it provides a verifiable treatment that is distinct from merely a lesson that is taught to a general population student.  The asserted four meaningful limitations have been addressed in the rejection above to either be reciting the judicial exception or insufficient additional elements.  None of these limitations provide for a particular approach for teaching perspective taking, let alone integrate the judicial exception into a practical or add significantly more to the judicial exception.

Regarding Applicant’s arguments against the rejection of the claims under 35 USC 103, Applicant asserts that none of the cited references teach or suggest all of the limitations of the amended claims.
Examiner respectfully disagrees.  The rejections of the claims under 35 USC 103 have been updated to address the amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Andrews (US 3,769,872) discloses a clue may be given in the color of the coincident bar lines.
Foster (US 5,306,153) discloses the colors on the tiles and the colors of the boxes serve as a guide or hint to the user.
Skeans et al. (US 2002/0081561) discloses highlighting words or sentences that might give a clue to the meaning of another word.
Best (US 6,921,336) discloses blinking or changing color or brightness or otherwise highlight or indicate areas of possible interest to a player and positioning a cursor, highlight, or other visual indicator to an LCD screen location corresponding to the indicated area.
Snoddy et al. (US 2006/0068917 and US 2008/0214273) discloses surrounding a player’s avatar with a halo, pointing to it with an arrow or otherwise providing graphics to provide an indication to the player of the avatar’s location within the game environment.
Stone (US 2007/0122776) discloses clues or suggestions may be highlighted in a different color.
Wilson et al. (US 2007/0242036) discloses a highlight indicator as a halo for a character.
Clanton et al. (US 7,386,799) discloses a visual indicator as a highlight of a nametag of an avatar.
Hayashi et al. (US 2008/0288878) discloses indicating other available input options on the virtual user input interface with a different second color to give hints to the user.
Stein (US 2009/0088235) discloses providing hints as a chime, sound, highlight of the hinted ring, a textual indication, or the like.
Wistendahl et al. (US 7,577,978) discloses clues and halo “helpers” displayed as overlays.
Yamaguchi et al.  (US 2009/0325697) discloses an indicator as a highlight color.
Gal et al. (US 2010/0190143) discloses hints or responses that are presented using markings or highlights in text.
Krzeslo et al. (US 2010/0210359) discloses visual indicators as highlight colors.
Weary et al. (US 2010/0209896) discloses providing visual clues or highlights.
Birr (US 2011/0014595) discloses providing color or location hints.
Challinor et al. (US 2011/0185309) discloses colors or textures of the indicators or lines or arrows that can be modified.
Sloan et al. (US 2012/0329542) discloses highlighting to indicate a recommendation.
Stegall (US 2013/0079077) discloses highlighting clues.
Perez et al. (US 2013/0083003) discloses highlighting certain players or objects.
Wood et al. (US 2013/00260346) discloses providing visual clues by illuminating.
Kern et al. (US 2014/0018157 and US 2014/0031121) discloses highlight a player or zone of action to enable easy identification.
Anand et al. (US 2014/00274244) discloses providing a hint by highlighting.
Luke et al. (US 2015/0104762) discloses providing a hint by highlighting.
Vuong (US 2015/0106705) discloses providing a hint by highlighting.
Kikuchi et al. (US 2015/0254275) discloses providing a halo to shine around an avatar.
Tang et al. (US 2018/0028918) discloses highlighting by color or highlight avatars for some game characters.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/D.E.L/            Examiner, Art Unit 3715      

/JAMES B HULL/            Primary Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Best (US 6,921,336) at Col. 4, lines 47-49.
        2 Goldenhalk. (2011, November 14). The first 10 Minutes of - Fable. Xbox (Original) (Non-Anniversary Edition). Youtube. https://www.youtube.com/watch?v=Urs38HYDu1o. 
        
        3 Non-Player Character (Concept). Giant Bomb. (2013, February 18). https://www.giantbomb.com/non-player-character/3015-967/.